Citation Nr: 1501864	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  13-21 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for tinnitus.

2.  Entitlement to an initial rating higher than 10 percent for a right knee disorder.

3.  Entitlement to a compensable initial rating for pseudofolliculitis barbae.

4.  Entitlement to a compensable initial rating for sinusitis with nasal congestion.  

5.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.    

In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is associated with the record.  The record in this matter consists solely of electronic records, and has been reviewed.        

The higher rating claim for tinnitus will be dismissed below.  The remaining claims to higher initial ratings are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In several statements of record from the Veteran, several issues have been raised which have not been adjudicated by the AOJ.  Specifically, before the undersigned VLJ in November 2014, and in written statements of record dated in July, August, and November 2014, and August 2013, the Veteran raised the following claims - claims to reopen service connection for back, left knee, right shoulder, neck, and gastrointestinal disorders, and original claims to service connection for sleep, depression, headache, eye, and hemorrhoid disorders.  In the November 2014 written statement, the Veteran also raised an issue regarding the adequacy of his nonservice-connected pension benefits.  As the Board does not have jurisdiction over these issues, each is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

On November 4, 2014, during testimony before the undersigned VLJ, the Veteran's representative stated that the Veteran wished to withdraw his appeal for a higher initial rating for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for a higher initial rating for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  On November 4, 2014, during the hearing before the undersigned VLJ, the Veteran's representative stated that the Veteran desired a withdrawal of his claim for a higher initial rating for tinnitus.  Accordingly, with regard to that issue, the Board does not have jurisdiction to review the appeal.  The appeal for a higher initial rating for tinnitus is therefore dismissed.


ORDER

The appeal for a higher initial rating for tinnitus is dismissed.


REMAND

For the following reasons, a remand is necessary for the remaining claims for higher initial ratings.  

First, the most recent VA treatment records in the file are dated in March 2013.  The Veteran indicated during his hearing that he has undergone extensive treatment and evaluation since then.  All outstanding VA treatment records should be included in the electronic file.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Second, the Veteran indicated during his hearing that he applied to the Social Security Administration (SSA) for disability benefits.  The AOJ should attempt to include in the electronic claims file any outstanding SSA records pertaining to a disability benefits application, to include any decisions rendered.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Third, the Veteran underwent VA examination of his right knee and sinuses in July 2011, and of his facial skin in September 2011.  During his hearing, he indicated a worsening of each disorder over the past 3+ years.  As such, he should be provided with current VA compensation examinations.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Fourth, the Veteran indicated during his hearing that his service-connected disorders - in particular his facial skin disorder - cause him to be unemployable.  A claim for TDIU has thus been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide notice to the Veteran concerning how he can substantiate a claim for an increased rating on the basis of TDIU.  Request that the Veteran complete and return a TDIU claim form, VA Form 21-8940.
 
2.  Obtain relevant VA treatment records dating from March 2013. 

3.  Request from SSA relevant information to include a copy of any decision awarding benefits and copies of any medical records upon which SSA based its decision. 

4.  Obtain the Veteran's Counseling/ Evaluation/ Rehabilitation folder.  

5.  After the above development has been completed, schedule the Veteran for appropriate VA examinations to determine the nature and severity of the service-connected right knee, facial skin, and sinus disorders.  Any indicated tests should be accomplished.  Each examiner should review the medical history, to include any newly associated records obtained as a result of this remand.  Each examiner should review a copy of this remand.  And each examiner should include a report of the examination findings.    
 
In addition, the examiner(s) should address the functional impairment that results from each disability that may affect the Veteran's ability to function and perform tasks in a work setting.

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that each is in complete compliance with the directives of this remand.  An examination report should be returned to the examiner if deficient in any manner.

7.  Then readjudicate the claims on appeal, to include a claim to a TDIU, to include any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


